      Case 1:18-cv-00172-AW-GRJ Document 25 Filed 08/22/20 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        GAINESVILLE DIVISION

SCHNEIDER NATIONAL CARRIERS,
INC.
      Plaintiff,
C

v.                                                 Case No. 1:18-cv-172-AW-GRJ
BRIANNA ROBINSON,
     Defendant.
_______________________________/
           ORDER ADOPTING REPORT AND RECOMMENDATION

      I have considered the magistrate judge’s July 23, 2020 Report and

Recommendation. ECF No. 23. No objections have been filed. I have determined

the Report and Recommendation should be adopted. It is now ORDERED:

      1.     The Report and Recommendation (ECF No. 23) is adopted and

incorporated into this order.

      2.     The clerk will enter a judgment that says, “Judgment is entered in favor

of Schneider National Carriers, Inc., against Brianna Robinson, in the amount of

$105,678.03 plus post-judgment interest to accrue at the applicable federal rate.”

      3.     The clerk will close the file.

      SO ORDERED on August 22, 2020.

                                        s/ Allen Winsor
                                        United States District Judge
